            Case 1:21-cv-00198-RKE Document 9            Filed 05/12/21    Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE


  GLOBAL ALUMINUM DISTRIBUTOR
  LLC,                                              Before: Judge Richard K. Eaton

                           Plaintiff,               Court No. 21-198

           v.

  UNITED STATES and U.S. CUSTOMS
  AND BORDER PROTECTION,

                           Defendants.


                                             ORDER

         Upon consideration of the consent motion of Ta Chen International, Inc. (the

“Applicant”) to intervene as defendant-intervenor in the above-captioned action, and all other

pertinent papers, it is hereby

         ORDERED that the Applicant’s motion to intervene is GRANTED, and it is further

         ORDERED that the Applicant be entered as a defendant-intervenor in the above-

captioned action.



                                              Richard K. Eaton, Judge
                                              U.S. Court of International Trade

Dated:                           , 2021
         New York, New York




010-9208-6582/1/AMERICAS
              Case 1:21-cv-00198-RKE Document 9            Filed 05/12/21    Page 2 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE


  GLOBAL ALUMINUM DISTRIBUTOR
  LLC,                                                Before: Judge Richard K. Eaton

                           Plaintiff,                 Court No. 21-198

           v.

  UNITED STATES and U.S. CUSTOMS
  AND BORDER PROTECTION,

                           Defendants.


                              CONSENT MOTION TO INTERVENE

         Ta Chen International, Inc. (“Ta Chen”) requests that the Court permit it to intervene in

the above-captioned action as a defendant-intervenor under Rule 24. In support of its request, Ta

Chen states as follows:

         1.       Plaintiff Global Aluminum Distributor LLC (“Plaintiff” or “Global”) initiated this

action under 19 U.S.C. § 1517(g)(1) and 28 U.S.C. § 1581(c) to contest the March 18, 2021

administrative review determination and November 2, 2020 final determination by U.S. Customs

and Border Protection (“CBP”) in Enforce and Protect Act (“EAPA”) consolidated case no.

7348, an investigation into evasion of the antidumping and countervailing duty orders on

aluminum extrusions from the People’s Republic of China.

         2.       Ta Chen is a United States importer of extruded aluminum products. Ta Chen

also field the original allegation of evasion that led to the challenged agency determination and

participated in the proceedings before CBP. Ta Chen is thus an “interested party” under 19

U.S.C. § 1517(a)(6)(A)(ii).




010-9208-6582/1/AMERICAS
              Case 1:21-cv-00198-RKE Document 9             Filed 05/12/21     Page 3 of 3




         3.       Ta Chen may intervene in this action as a matter of right. Under 28 U.S.C. §

2631(j)(1), anyone who “would be adversely affected or aggrieved by a decision in a civil action

pending in the Court of International Trade” may seek to intervene in that action. Rule 24(aa)(2)

further provides that the “interested party that filed the allegation” shall be permitted to intervene

as of right. As noted, Ta Chen is the interested party that filed the allegation of evasion that

underlies the challenged determinations and thus may intervene in the action as a matter of right.

         4.       Plaintiff filed its complaint on April 28, 2021. Ta Chen makes this motion within

30 days after the date of service of the Complaint, and therefore timely seeks intervention under

Rule 24(a).

         5.       Per Rules 7(b) and (f), undersigned counsel consulted with the parties to this

action concerning this motion. Counsel for Plaintiff, David Craven, consented to this motion by

email on May 12, 2021. Counsel for Defendant United States, Alexander Vanderweide,

consented to this motion by email on May 10, 2021.

         Based on the foregoing, Ta Chen respectfully requests that the Court grant Ta Chen’s

motion to intervene as a defendant-intervenor in the above-captioned action.


Dated: May 12, 2021
                                                Respectfully submitted,

                                                /s/ Jeremy W. Dutra
                                                Jeremy W. Dutra
                                                SQUIRE PATTON BOGGS (US) LLP
                                                2550 M Street, NW
                                                Washington, DC 20037
                                                (202) 626-6600
                                                jeremy.dutra@squirepb.com




010-9208-6582/1/AMERICAS
